Citation Nr: 0925198	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  95-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico, which denied the Veteran's 
claim to reopen service connection for a psychiatric 
disorder.  The Veteran testified at a RO hearing in March 
1996 but failed to appear and cancelled subsequent RO 
hearings scheduled in August 2001 and May 2003.

A final Board decision in March 1985 originally denied the 
Veteran's claim for a psychiatric disorder.  The Veteran 
filed a claim to reopen in April 1993, which was denied by 
the RO in a December 1994 rating decision.  The Veteran 
appealed the December 1994 RO denial, and the Board reopened 
the case based on new and material evidence in February 2001, 
remanding the issue on the merits for the RO to obtain Social 
Security Administration records and to provide proper notice 
to the Veteran under the Veterans Claims Assistance Act 
(VCAA).

In December 2004, the Board remanded the claim once more in 
order to develop the case further and to afford the Veteran a 
VA psychiatric examination.

In July 2006, the Board remanded the claim for a third time 
in order to provide the Veteran with notice pursuant to 
38 C.F.R. § 3.304(f) and Bradford v. Nicholson, 20 Vet. App. 
200 (2006), specific to claims for PTSD based on in-service 
personal assault.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).
FINDINGS OF FACT

1.  A valid diagnosis of PTSD based upon verified or 
corroborated stressors is not of record.

2.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
first post service year; and there is no competent credible 
evidence of a nexus between the Veteran's current psychiatric 
disorder and his active service from November 1963 to 
December 1965.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include generalized anxiety disorder and PTSD, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regarding the Veteran's claim of a psychiatric disorder, 
there has been ample evidence submitted confirming treatment 
for several disorders, including anxiety and depression since 
the 1980s, schizophrenia in 1983 and 1994, and numerous 
hospitalizations for substance abuse and dependence, now in 
remission.  Based on this evidence, the first requirement of 
service connection, that a current disability exists, is 
fulfilled.

However, the service treatment records (STRs) are silent for 
any complaints, treatments, or diagnoses of any psychiatric 
disorder.  Additionally, the separation examination shows no 
mental or psychiatric condition, providing evidence against 
this claim.

The Board notes that the evidence submitted indicates that 
the Veteran first complained of psychiatric difficulties in 
the early 1980s, at which time he began treatment for anxiety 
and depression, approximately two decades after separation 
from service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints).  

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disorder and the Veteran's period of active 
service from November 1963 to December 1965.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, the Veteran was first diagnosed with 
anxiety and depression some fifteen to twenty years after 
service, with little reference to service, providing some 
evidence against this claim.

The Veteran has been afforded several VA psychiatric 
examinations.  A February 1994 VA examiner diagnosed the 
Veteran with an anxiety disorder, not otherwise specified, 
and noted unspecified stressors.  The examiner made no 
reference to the Veteran's service in relation to his 
diagnosis.

A February 1997 VA examiner diagnosed the Veteran with a 
substance use disorder, opium dependence in alleged 
remission, alcohol dependence in partial remission, and an 
anxiety disorder, not otherwise specified.  The examiner made 
no reference to the Veteran's service with regard to his 
diagnoses.

A May 2000 VA examiner diagnosed the Veteran with a mild 
anxiety disorder, not otherwise specified.  The examiner made 
no reference to the Veteran's service.

A May 2005 VA examiner diagnosed the Veteran with an anxiety 
disorder, not otherwise specified, and heroin, cannabis, and 
alcohol dependence in sustained full remission.  The examiner 
noted the Veteran's multiple psychiatric hospitalizations and 
related them to his substance dependence.  The examiner 
opined that "old psychiatric symptoms including anxiety and 
psychotic behavior manifested after [the Veteran] was 
discharged from the Army were precipitated by multiple drug 
dependence including heroin, cannabis, and alcohol and were 
not related to active service." 

The Board finds that the May 2005 VA opinion is entitled to 
great probative weight, as it included a lengthy review of 
the claims folder and took into account the Veteran's entire 
psychiatric history, providing evidence against this claim.

The Board finds that the service and post-service medical 
records provide evidence against the claim of service 
connection for an acquired psychiatric disorder, to include 
generalized anxiety disorder, outweighing the lay statements 
of the Veteran, indicating a problem that began after 
service. 

The Veteran's consistent diagnosis in the treatment records 
is of an anxiety disorder and substance abuse and dependence.  
On only one occasion has the Veteran been diagnosed with 
PTSD, by Dr. "J.", in September 2000.  Discussion of the 
PTSD branch of this claim for service connection follows.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

This Veteran's PTSD claim is based on in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, 20 Vet. App. 200 
(2006), § 3.304(f)(3) provides "unequivocally" that "VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the veterans 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.  The 
Board must also address all issues that are reasonably raised 
by the appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

Evidence submitted in support of this claim includes VA 
treatment records and numerous private treatment records, as 
well as stressor statements from the veteran and testimony 
before the RO in a March 1996 hearing.  

The Veteran has been diagnosed with PTSD on only one 
occasion, as cited above.  In September 2000, Dr. J. 
diagnosed the Veteran with PTSD with related nightmares and 
aggressive behavior, and related it to stressors in service 
reported by the Veteran.  However, the brief report of this 
evaluation includes no indication that the claims file was 
reviewed and appears to be based entirely on the 
uncorroborated history reported by the Veteran.  It is 
therefore entitled to limited probative weight.

Regarding personal assault, the Veteran cites being involved 
in several physical altercations with fellow soldiers over 
racial taunting, as reported during a May 2000 VA psychiatric 
examination.  The Veteran also cites being assaulted, 
punished, spit at, and kicked by a superior officer (a 
sergeant), as cited by Dr. J. in the September 2000 private 
treatment record.  The Veteran added in an April 2005 Social 
and Industrial Field Survey that the sergeant sexually 
assaulted him as well.  The statements are not consistent.

The Veteran did not report the behavior of the offending 
individuals to law enforcement authorities, and he did not 
seek medical or mental health attention after these alleged 
incidents.  From the various descriptions of the incidents, 
it would appear that the veteran would have needed medical or 
mental health attention, however he did not seek it.  
Additionally, the STRs contain no psychiatric complaints or 
treatment that might lend evidentiary support to the 
Veteran's claimed stressors.  The service records do not 
indicate any requests for a transfer to another military duty 
assignment.

Evidence reflecting behavior changes in the Veteran may also 
corroborate an alleged stressor.  There is, however, no 
indication in the service personnel records that the 
Veteran's behavior changed adversely in response to his 
claimed stressors.  There are no indications in the service 
records of any behavioral changes in response to the claimed 
stressors.

The Veteran was afforded a VA psychiatric examination, to 
include an evaluation for PTSD, in May 2005.  The examiner 
concluded, based upon a review of the claims folder and a 
mental status examination, that the Veteran's mental disorder 
does not meet the DSM-IV criteria to establish a diagnosis of 
PTSD.  The Veteran was not able to specify and describe in 
detail a severe and horribly traumatic event or incident 
experienced in combat.  The examiner stated that, since he 
was not able to identify a definite extreme traumatic 
stressor and no PTSD symptoms were identified, he could not 
establish a link between a stressor and the signs and 
symptoms of the Veteran's mental disorder.  

The Board finds that the Veteran does not have PTSD, based on 
a review of all evidence of record.

In any event, even if the Board found indication of PTSD at 
this time, the details in the Veteran's descriptions of the 
alleged assaults changed in each report, undermining the 
Veteran's credibility.  Furthermore, there has been no 
corroborating evidence supporting the Veteran's allegations, 
further undermining his credibility.  The statements he has 
made to his doctors and the statements he has made during 
treatment lack credibility.  Based on this finding, medical 
opinions that support the Veteran's claim based on these 
statements have limited probative value.  

Additionally, although the Veteran alleges a personal assault 
related stressor, his service records, DD Form 214 and other 
submitted evidence do not reflect any behavioral changes that 
might corroborate the alleged incidents.  In sum, the Veteran 
has provided insufficient evidence for corroboration of any 
of the claimed in-service stressors.  

The claim is therefore denied on several grounds.  Most 
importantly, despite the medical evidence explained above, 
the Veteran has not received a confirmed diagnosis of chronic 
PTSD based upon a complete mental examination.  The Veteran 
lacks a confirmed PTSD diagnosis based upon verified 
stressors.

Additionally, even if PTSD was clearly indicated in the 
medical record, the in-service stressors described by the 
Veteran are not capable of verification, and there is 
insufficient evidence to demonstrate that the Veteran 
suffered a personal assault in service that caused PTSD.  In 
essence, the record does not confirm the Veteran's stressors 
as cited and the Board can think of no basis on which it 
could confirm such stressors as described by the Veteran. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include generalized anxiety disorder 
and PTSD.  In denying his claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

Upon addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2001, November 2002, December 
2005, April 2006, and November 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


